Order modified on the law and as modified affirmed without costs, in accordance with same memorandum as in Oliver v NAMCO Controls ([appeal No. 1] 161 AD2d 1188 [decided herewith]). All concur, except Doerr and Boomer, JJ., who dissent and vote to modify the order in the same dissenting memorandum as in Oliver v NAMCO Controls ([appeal No. 1] 161 AD2d 1188,1990 [decided herewith]). (Appeals from order of Supreme Court, Orleans County, Miles, J.—summary judgment.) Present—Dillon, P. J., Doerr, Boomer, Davis and Lowery, JJ.